Exhibit 10.34

AGREEMENT & RELEASE

This is an Agreement & Release (“Release”) between Home Depot of Canada Inc.
(the “Company”) and Annette M. Verschuren (the “Executive”).

WHEREAS, Company and Executive intend the terms and conditions of this Release
to supplement Executive’s Non-Competition Agreement dated May 10, 2006
(“Non-Competition Agreement”); and

WHEREAS, Executive acknowledges that the Executive has been given a reasonable
period of time to consider the terms of this Release; and

WHEREAS, Company advises Executive to consult with a lawyer before signing this
Release; and

WHEREAS, Executive acknowledges that the consideration provided to Executive
under this Release is sufficient to support the releases provided by the
Executive under this Release; and

WHEREAS, Executive represents that the Executive has not filed any charges,
claims, applications or lawsuits against Company involving any aspect of the
Executive’s employment that have not been terminated as of the date of this
Release; and

WHEREAS, Executive understands that Company regards the above representations by
the Executive as material terms of this Release and that Company is relying on
these representations in entering into this Release,

NOW, THEREFORE, Company and Executive agree as follows:

1. Salary Continuation Payments. Executive’s last day worked with the Company
will be January 30, 2011. Despite Executive receiving notice of termination
prior to January 30, 2011, Executive will be eligible to receive the salary
continuation and benefits specified in paragraph 1 of the Non-Competition
Agreement commencing February 1, 2011. Executive’s termination date will be
January 30, 2013 (“Termination Date”). Executive will not accrue any vacation
days or vacation credit subsequent to January 30, 2011.

2. Bonuses. Executive will be eligible to participate in the Management
Incentive Plan (“MIP”) for Fiscal Year 2010, with her payment based upon the
Company’s attainment, during that period, of pre-determined financial and
strategic goals in accordance with the terms of the MIP. There is no guaranteed
or minimum payment. Any bonus payment under the MIP will be payable to Executive
on or before April 15, 2011 and will be subject to applicable tax
withholding. Executive will not be eligible to participate in the MIP for any
periods other than the one referenced above. Executive will not be eligible for
bonus payments of any other kind, except as provided in this Paragraph 2.



--------------------------------------------------------------------------------

3. Supplemental Executive Choice Program (“SECP”). Executive will be eligible to
receive SECP payments through January 30, 2011. Executive will not be eligible
to receive SECP payments after January 30, 2011.

4. Stock Options/Restricted Stock/Performance Shares.

 

  (a) Executive’s options to purchase The Home Depot, Inc.’s (“THD”) common
stock (“Options”) will continue to vest and the restrictions on Employee’s
outstanding restricted and deferred shares of THD common stock (“Restricted
Shares”) will continue to lapse as specified in paragraph 1 of the
Non-Competition Agreement and in accordance with the terms of the applicable
plans related to such Options and Restricted Shares.

 

  (b) Executive shall be eligible to receive any earned shares under her
Performance Share Award for the Fiscal Year 2008—2010 performance period,
subject to the terms of the award and the applicable plan. There is no minimum
or guaranteed number of shares that may be earned. Executive shall not be
eligible to receive any shares under any Performance Share Awards for any
periods other than the one referenced above, nor will Executive be entitled to
receive any new Performance Share Awards.

 

  (c) Executive shall not be eligible to receive any other equity-based awards.

5. Outplacement Services. In lieu of outplacement services, Executive shall
receive a payment of $10,000 (subject to applicable withholding) within 30 days
of the Effective Date.

 

6. Release of Claims.

 

  (a) The Executive and her heirs, assigns and agents hereby RELEASE AND FOREVER
DISCHARGE the Company and its past and present directors, officers, employees,
parents, subsidiaries, affiliates, related entities, and agents from all
actions, causes of action, claims, complaints and demands of every nature and
kind whatsoever which exist at the date hereof, or thereafter, whether arising
at common law, by contract, by statute (including, but not limited to, the
Employment Standards Act 2000, Human Rights Code, Workplace Safety and Insurance
Act, Occupational Health & Safety Act, or the Pay Equity Act) or otherwise, and
whether arising as at the date of this Release or thereafter, and without
limiting the generality of the foregoing, from all actions, causes of action,
claims, complaints, applications and demands arising out of the Executive’s
employment with the Company and the termination of said employment.

 

  (b)

Executive further agrees never to make any claim or demand, sue or take any
other action against the Company or its past and present directors, officers,
employees, parents, subsidiaries, affiliates, related entities, and agents or
cause Company or its past and present directors, officers, employees, parents,
subsidiaries, affiliates, related entities, and agents to be sued regarding any
matter within the scope of the above release. If Employee violates this
Paragraph 6(b), this Release may be raised as an

 

2



--------------------------------------------------------------------------------

 

estoppel and complete bar to any such claim, demand, suit or action and the
Company may recover all damages as allowed by law, including all costs and
expenses, including reasonable legal fees, incurred in defending against such
claim, demand, suit or action.

 

  (c) Executive further agrees that with the consideration set forth above, all
entitlement to remuneration, either by way of statute, contract or under the
common law, including, without limitation, all entitlement to wages, salary,
bonuses, equity (including but not limited to stock options, deferred or
restricted shares), commissions, overtime pay, severance pay, termination pay,
pay in lieu of notice of termination, vacation and holiday pay, any benefits in
connection with the Executive’s employment and any other compensation or
benefits to which the Executive may be entitled has been fully paid, whether
such entitlement arises as at the date of this Release or thereafter and the
Executive agrees that with the consideration received under this Release that
this Release operates as a discharge against any claim or entitlement for
remuneration as noted above.

 

  (d) Executive further undertakes and agrees to pay the Receiver General of
Canada any income tax or Employment Insurance Commission or Canada Pension Plan
charges, payments or penalties of any kind that are or may be subsequently
levied against Executive in respect of all payments made under this Release.
Executive further agrees that the Company may withhold shares of Common Stock to
satisfy any tax withholding requirements. In the event that any proceedings are
commenced or charges, payments or penalties levied against the Company in
respect of any payments aforesaid, Executive agrees to indemnify and save
harmless the Company as to any legal fees or disbursements and any money that
might be required to be paid either to the Receiver General of Canada, any
provincial or other taxing authority, or by any court with respect to the
payments herein.

 

  (e) Executive agrees and represents that she has considered all human rights
matters in connection with her employment and termination of employment, that
she has no complaint in connection with the Human Rights Code and that with the
payment of the consideration under this Release, that all obligations, claims,
applications or complaints under the Human Rights Code have been fully satisfied
and that this Release operates as an estoppel and full discharge against any
claims, applications or complaints under said statute. Executive agrees that she
has not and will not file any claim, application or complaint against the
Company, its officers, employees, agents, or shareholders, claiming any
violation of the Human Rights Code and that if she violates this term, the
Company shall be entitled to the repayment within 10 days of the filing of such
application, the consideration paid to Executive under this Release, except for
such payments as are required under the Employment Standards Act 2000.

 

3



--------------------------------------------------------------------------------

7. Non-Competition/Non-Solicitation/Confidential Information. Executive agrees
that all of the provisions of the Non-Competition Agreement continue to remain
in full force and effect and that she has been provided with extraordinary
consideration, including without limitation, in exchange for Executive’s
agreement to comply with the restrictive covenants in the Non-Competition
Agreement.

8. Breach by Executive. Company’s obligations to Executive under this Release
and the Non-Competition Agreement are contingent on Executive’s performance of
the Executive’s obligations under the Release and her compliance with the terms
of the Non-Competition Agreement. Any breach by Executive will result in the
immediate cancellation of all Executive’s continuing salary continuation
payments and benefits specified in paragraph 1 of the Non-Competition Agreement
(except as required by statute) and the outstanding stock options and restricted
and deferred shares. The Company will also be entitled to all its other remedies
allowed in law or equity, including but not limited to the return of any
payments that it made to Executive under this Release and the Non-Competition
Agreement and the return to Company of any proceeds Executive received from any
equity sold after January 30, 2011, to the extent permitted by law.
Notwithstanding the above, the release of claims as set out in Paragraph 6 and
Executive’s obligations under the Non-Competition Agreement shall still remain
in full force and effect.

9. Executive Availability. Executive agrees to make herself available to respond
to requests by Company for information pertaining to or relating to Company and
its affiliates, subsidiaries, agents, officers, directors or employees which may
be within the knowledge of Executive. Executive agrees to cooperate fully with
Company in connection with any and all existing or future litigation, charges,
or investigations brought by or against Company or any of its past or present
affiliates, agents, officers, directors or employees, whether administrative,
civil or criminal in nature, in which and to the extent Company deems
Executive’s cooperation necessary. In conjunction with Executive’s commitments
under this Paragraph 9, Company will reimburse Executive for reasonable
out-of-pocket expenses incurred as a result of such cooperation. The amount of
expenses reimbursable by Company under this Paragraph 9 in any one calendar year
shall not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense shall be made within sixty (60) days after
Executive’s written request for reimbursement accompanied with such evidence of
expenses incurred as Company may reasonably require, but in any event no later
than December 31 of the year after the year in which the expense was incurred.
This Paragraph 9 shall expire on Executive’s death and shall not be subject to
liquidation or exchange for another benefit.

10. Non-Disparagement. Executive agrees that the Executive will not directly or
indirectly publish, communicate, make or cause to be made any statements or
opinions that disparage, criticize or that would be derogatory to or otherwise
harm the business or reputation of Company, its parents, subsidiaries,
affiliates, or related entities, and their respective past and present
predecessors, successors, assigns, representatives, directors, officers,
employees, and agents to anyone, including but not limited to the media,
internet blogs, public interest groups and publishing companies.

 

4



--------------------------------------------------------------------------------

11. Insider Trading. Executive acknowledges that for a period of six (6) months
after January 30, 2011, Executive will remain subject to the restrictions of
THD’s Securities Laws Policy applicable to Directors, Officers, and Designated
Associates, which permits trading only during designated window periods. After
expiration of said six (6) month period, the Securities Law Policy will no
longer apply to Executive. However, Executive acknowledges that through the
Executive’s employment with Company the Executive may have learned material,
non-public information regarding Company or THD. The federal securities laws
prohibit trading by persons while aware of material, non-public information.
Executive should seek advice of the Executive’s legal counsel before conducting
any transactions in THD’s stock if Executive thinks the Executive may possess
such information.

12. Future Employment. Executive hereby understands and agrees that the
Executive will not be re-employed by Company, its subsidiaries, affiliates,
parents or related entities in the future and that Executive will never
knowingly apply to Company, its subsidiaries, affiliates, parents or related
entities for any job or position in the future unless he obtains prior written
approval from the Executive Vice President, Human Resources.

13. Severability of Provisions. In the event that any provision in this Release
is determined to be legally invalid or unenforceable by any court of competent
jurisdiction, and cannot be modified to be enforceable, the affected provision
shall be stricken from the Release, and the remaining terms of the Release and
its enforceability shall remain unaffected.

14. Effective Date. The Effective Date shall be the day the Executive signs this
Release.

15. Non-Assignment. Executive represents and warrants that as of the date of
this Release the Executive has not assigned or transferred, or purported to
assign or transfer, to any person, firm, corporation, association or entity
whatsoever any released claim. Executive hereby agrees to indemnify and hold
Company harmless against, without any limitation, any and all rights, claims,
warranties, demands, debts, obligations, liabilities, costs, court costs,
expenses, including attorneys’ fees, causes of action or judgments based on or
arising out of any such assignment or transfer.

16. Entire Agreement. This Release and the Non-Competition Agreement constitute
the entire understanding and agreement between the parties. The parties have not
relied on any oral statements that are not included in the Release or
Non-Competition Agreement. Any modifications to this Agreement must be in
writing and signed by THD’s Executive Vice President, Human Resources.

 

5



--------------------------------------------------------------------------------

17. Governing Law. This Release shall be construed, interpreted and applied in
accordance with the law of the Province of Ontario, without giving effect to the
choice of law provisions thereof.

Executive understands and acknowledges the significance and consequences of this
Release, that the consideration provided herein is fair and adequate, and
represents that the terms of this Release are fully understood and voluntarily
accepted.

 

Home Depot of Canada Inc.

By:

 

  /s/ Timothy M. Crow

Date Signed:  

  2/25/11

Executive By:  

  /s/ Annette M. Verschuren

  Annette M. Verschuren

Date Signed:  

  2/24/11

 

6